 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of January 25, 2013 by and
among Healthcare Corporation of America, a New Jersey Corporation (the
“Company”), Selway Capital Acquisition Corporation, a Delaware corporation (the
“Buyer”), and each of the individuals and entities signatory hereto (each a
“Voting Party” and collectively, the “Voting Parties”).

 

RECITALS

 

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of January 25, 2013, by and among the Buyer, Selway Merger Sub, Inc., a
New Jersey corporation (the “Merger Sub”), the Company, Prescription Corporation
of America, a New Jersey corporation, the representative (the “Stockholders’
Representative”) of the stockholders of the Company (each a “Stockholder” and
collectively the “Stockholders”) and the representative of the Buyer (the
“Buyer’s Representative”), Merger Sub will merge with and into the Company (the
“Merger”);

 

WHEREAS, the Buyer would not enter into the Merger Agreement unless the Voting
Parties entered into this Agreement; and

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Agreement to Vote. During the term of this Agreement, to the extent they are
entitled under the Company’s Certificate of Incorporation, Bylaws or the New
Jersey Business Corporation Act (collectively, the “Charter Documents”) to vote
on the Merger and the Merger Agreement, each Voting Party agrees: (a) to appear
(either in person or by proxy) at any meeting of stockholders of the Company
called, whether a regular or special meeting; and (b) to vote, or execute and
deliver a written consent covering, all securities of the Company that such
Voting Party now has or hereafter acquires (hereinafter referred to as the
“Voting Shares”) (i) in favor of the Merger and the Merger Agreement, (ii) in
favor of any adjournment or postponement recommended by the Company with respect
to any stockholder meeting with respect to the Merger Agreement and the Merger,
(iii) against any Takeover Proposal (as defined below) or any proposal relating
to a Takeover Proposal, (iv) against any transaction or transactions (other than
the transactions contemplated by the Merger Agreement) including any
consolidation, combination, sale of substantially all the assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by the Company and (v) against any proposal, action or agreement that would (w)
impede, frustrate, prevent or nullify any provision of this Agreement, the
Merger Agreement or the transactions contemplated thereby, (x) result in a
breach in any respect of any covenant, representation, warranty or any other
obligation or agreement of the Company under the Merger Agreement, (y) result in
any of the conditions to closing set forth in the Merger Agreement not being
fulfilled or (z) change the capitalization of, including the voting rights of
any class of capital stock of, the Company. Stockholder shall not commit or
agree to take any action inconsistent with the foregoing, directly or
indirectly.

 

 



 

 

 

As used herein, “Takeover Proposal” means any inquiry, proposal or offer from
any Person (other than Buyer or any current stockholder of the Company and any
of their respective affiliates) or “group” of Persons acting in concert relating
to, in a single transaction or series of related transactions, any (A)
acquisition of assets of the Company or any of its subsidiaries equal to 20% or
more of the Company’s consolidated assets or to which 20% or more of the
Company’s revenues or earnings on a consolidated basis are attributable, (B)
acquisition of 20% or more of the outstanding common stock of the Company
(“Company Common Stock”), (C) tender offer or exchange offer that if consummated
would result in any Person (other than Buyer or any current stockholder of the
Company and any of their respective affiliates) beneficially owning 20% or more
of the outstanding Company Common Stock, (D) merger, consolidation, share
exchange, business combination, liquidation, dissolution or similar transaction
involving the Company or (E) any combination of the foregoing types of
transactions if the sum of the percentage of consolidated assets, consolidated
revenues or earnings and the Company Common Stock involved is 20% or more; in
each case, other than the transactions contemplated by the Merger Agreement. As
used herein, “Person” means any individual or entity.

 

2. Ownership of Voting Shares. Each Voting Party hereby represents and warrants
that such Voting Party is the current record and beneficial of all Voting Shares
as forth on the signature pages hereto in the column to the right of such Voting
Party’s signature.

 

3. Successors in Interest of the Voting Parties and the Buyer. The provisions of
this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of such Voting Party’s Voting Shares or any voting
rights therein. Each Voting Party shall not, and the Company shall not, permit
the transfer or disposition of any Voting Party’s Voting Shares unless and until
the Person to whom such securities are to be transferred or disposed in favor of
shall have executed a written agreement pursuant to which such Person becomes a
party to this Agreement and agrees to be bound by all the provisions hereof as
if such Person was a Voting Party hereunder.

 

4. Covenants. Each Voting Party agrees to not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by such Voting Party, as applicable, but will at all times in good
faith assist in the carrying out of all of the provisions of this Agreement and
in the taking of all such actions as may be necessary or appropriate in order to
protect the rights of each party hereunder against impairment.

 

5. Grant of Proxy. Should the provisions of this Agreement be construed to
constitute the granting of proxies, such proxies shall be deemed coupled with an
interest and are irrevocable for the term of this Agreement.

 

6. Appraisal Rights. Each Voting Party hereby waives any rights of appraisal or
rights to dissent from the Merger that such Voting Party may have.

 



 

 

 

 

7. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

8. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by the Charter Documents and applicable law.

 

9. Termination. This Agreement shall terminate upon the first to occur of the
following:

 

9.1 Immediately after the Effective Time;

 

9.2 Concurrently with a Change of Recommendation (as defined in the Merger
Agreement); or

 

9.3 Concurrently with the termination of the Merger Agreement.

 

10. Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement, and any provision of this Agreement may
be amended or the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of (a) the Buyer, (b) the Company, and (c) the holders of a
majority of Voting Shares then held by the Voting Parties.

 

11. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement.

 

12. Severability. In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

13. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions (other than sections 5-1401 and 5-1402 of the New York General
Obligations law, which shall apply to this Agreement).

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 



 

 

 

 

15. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

16. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

 

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

“BUYER”

 

 

SELWAY CAPITAL ACQUISITION CORPORATION

 

 

By: /s/ Yaron Eitan                             
Name: Yaron Eitan
Title: Chief Executive Officer

 

 

THE “COMPANY”

 

 

HEALTHCARE CORPORATION OF AMERICA

 

 

By: /s/ Gary J. Sekulski                    
Name: Gary J. Sekulski
Title: Chief Executive Officer

 

 

 



 

 

 

[Signature pages to Voting Agreement]

 

 

 

 

 

 

 

 

 

 

 

 

 



“VOTING PARTIES”   Type and Number of Voting Shares Owned by  
Voting Party

 

 

/s/ Gary Sekulski

   



Gary Sekulski

Common Stock 11,000,000

 

 

 

/s/ Annie Saskowitz



    Annie Saskowitz   Common Stock 230,000

 

 

 

/s/ Hemil Khandwala



    Hemil Khandwala   Common Stock 100,000

 

  

/s/ John M. Phelps, Jr.



    John M. Phelps, Jr.   Common Stock 1,406,372      

 

RLJ PARTNERS     By:



 

/s/ Joshua Troy Wecke

    Name: Joshua Troy Wecke

Title: Owner

  Common Stock 1,900,000

 

 

 

/s/ Roseann Wexler



    Roseann Wexler   Common Stock 1,175,500

 

[Signature pages to Voting Agreement]

 

 

 

 



 



“VOTING PARTIES”  



Type and Number of Voting Shares Owned by  
Voting Party

 

 

/s/ Ruth V. Ackerman

    Ruth V. Ackerman   Common Stock 220,000      

 

RX SERVICES INC.     By:

 



 

/s/ Hemil Khandwala


  Common Stock 2,900,000 Name: Hemil Khandwala
Title: President    

 

 

 

/s/ Scott Weeber

    Scott Weeber   Common Stock 100,000      

 

THE OTIS FUND     By:

 



 

Victor Wexler


  Common Stock 1,068,062 Name: Victor Wexler
Title: President
Title: Owner    

 



 

 

 

[Signature pages to Voting Agreement]

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

